Exhibit Certification of Principal Financial Officer (1) Pursuant to 18 U.S.C. Section 1350, as created by Section 906 of the Sarbanes-Oxley Act of 2002, the following certification is being made to accompany the Registrant’s Annual Report on Form 10-Kfor the period ended August 1, 2009: In connection with the Annual Report of Del Global Technologies Corp. (the “Company”) on Form 10-K for the period ended August 2, 2008 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Mark Zorko, Principal Accounting Officer of the Company, certify, pursuant to 18
